Case 1:19-mj-05644-KMW Document 43 Filed 12/29/20 Page 1 of 2 PagelD: 204

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Mag. No. 19-5644 (KMW)
Vv
RICHARD TOBIN :
CONSENT ORDER MODIFYING
CONDITIONS OF RELEASE

This matter having come before the Court on the application of defendant Richard Tobin
(Lisa Evans Lewis, AFPD, appearing) and the United States of America, Craig Carpenito, United
States Attorney (Kristen M. Harberg, Assistant U.S. Attorney appearing) having no objection for
an Order modifying the conditions of release so that Richard Tobin can attend a New Year’s Eve
family gathering on Thursday, December 31, 2020 in Magnolia, New Jersey. Details pertaining
to the specific location and time of the gathering will be provided to the U.S. Pretrial Service
Office. Mr. Tobin’s Third Party Custodian will be accompanying him to the family gathering.
All other terms and conditions of release set forth in this Court’s April 15, 2020 Order Setting
Conditions of Release shall remain in full force and effect; and for good cause shown,

IT IS THE FINDING OF THE COURT THAT:

1, The reasons for the modification is found in the Defendant’s letter of December 29,
2020.

2, The United States Attorney’s Office consents to the proposed modification,

3. The Court finds that allowing the defendant to attend the family gathering referenced
above while meeting all other conditions of release will serve to protect the community and

assure defendant’s appearance at all court proceedings.

 
Case 1:19-mj-05644-KMW Document 43 Filed 12/29/20 Page 2 of 2 PagelD: 205

IT IS, therefore, on this 2a day of December 2020,

ORDERED that the defendant’s conditions of release entered on April 15, 2020 be
modified to allow him to attend the New Year’s Eve family gathering in Magnolia, New Jersey
and it is

FURTHER ORDERED that all other terms and conditions of release remain in full force

and effect.

  

SR

 

KAREN M. WILLIAMS ==
UNITED STATES MAGISTRATE JUDGE
